PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/220,470
Filing Date: 1 Apr 2021
Appellant(s): Extract Management Company, LLC



__________________
Gregory L. Porter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/22/2022.

Examiner’s Preliminary Remarks
Per the 05/03/2022 advisory action, the 04/22/2022 after final claim amendments have been entered for appeal purposes.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/03/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.
Claims 1, 3-5, 10-13, 15, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over El Mahbes et al. US20200362683 alone.
Claims 6-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over El Mahbes et al. US20200362683 in view of Camilleri US8448699.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over El Mahbes et al. US20200362683 in view of Garces US20190264553.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over El Mahbes et al. US20200362683 in view of Head US10340777.

(2) Response to Argument

Appellant’s arguments presented in Sections (VI)(A-D).
Appellant’s arguments presented in Sections (VI)(A-D) are not on point, and the Appellant’s arguments and remarks are mischaracterizations of the examiner’s 35 U.S.C. 103 rejections. For comparison purposes, the examiner provides labeled figures below that compare Figure 1A of Appellant’s disclosure and Figure 3 of El Mahbes to help in emphasizing how Appellant’s arguments are not on point.


    PNG
    media_image2.png
    752
    618
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    776
    520
    media_image3.png
    Greyscale

Appellant’s labeled Figure 1A.
El Mahbes’ labeled Figure 3.
Appellant’s evidence and arguments are directed to the uphole annulus portion above the pump (the annulus defined between the production tubing 214 and the casing 208 of El Mahbes).
Examiner’s evidence and arguments are directed to the downhole annulus portion besides the pump (the annulus defined between the shroud 114 and the casing 208 of El Mahbes per paragraph [0031]). It is noted that the shroud 114 surrounds components 110, 112, and 108 except for the opening at the upper end 116.


Appellant’s evidence and arguments are not on point because they are directed to the position/area that is located in the annulus above/uphole from the upper end 116 of the inverted shroud 114 of El Mahbes (the portion of the annulus defined between the production tubing 214 and the casing 208 of El Mahbes) which corresponds to the upper portion of the annulus above the pump of the Appellant’s disclosure. At this upper/uphole location/depth in the wellbore, the cross-sectional flow area in this upper annulus is larger which results in a relatively slower speed for the fluid flow.
On the other hand, the examiner’s evidence and arguments are directed to the position/area that is located in the annulus below/downhole from the upper end 116 of the inverted shroud 114 of El Mahbes and along/beside the shroud 114 of El Mahbes (the portion of the annulus defined between the shroud 114 and the casing 208 of El Mahbes per paragraph [0031]; it is noted that the shroud 114 surrounds components 110, 112, and 108 except for the opening at the upper end 116) which corresponds to the lower portion of the annulus along/beside the pump of the Appellant’s disclosure. At this lower/downhole location/depth in the wellbore, the cross-sectional flow area in this lower annulus is smaller which results in a relatively faster speed for the fluid flow.
For clarification, a person having ordinary skill in the art (PHOSITA) is familiar with the claim term “annulus” which generally refers to a space/area between two relatively concentric (or even eccentric) objects in a downhole environment. For example, the annulus can refer to the space between a shroud/pump and a wellbore and/or it can refer to the space between a tubing and a wellbore/casing. The annulus can be continuous and extend from a downhole motor, downhole pump, and up to the surface, as shown in Appellant’s Figure 1A. The annulus can have consistent or inconsistent cross-sectional flow areas due to changing diameters/dimensions of the two concentric/eccentric objects. It is noted that the two objects do not have to be concentric and can actually be eccentric and still have an annulus defined, for example where fluid flow can occur. For example, in a horizontal wellbore, it is likely and expected that a casing/tubing/tubular would sag down or even sit and lie down on the low-side of a horizontal wellbore due to gravity while still having an annulus defined except for where the tubular touches the wellbore (casing centralizers can be used to help maintain concentricity, minimize eccentricity, and avoid sagging of the tubulars in a horizontal wellbore). For reference, please refer to the following exemplary industry glossary: https://glossary.slb.com/en/terms/a/annulus .


    PNG
    media_image4.png
    794
    327
    media_image4.png
    Greyscale

An example of a simplified annulus in a wellbore environment as known to a PHOSITA.
https://glossary.slb.com/en/terms/a/annulus
In the 12/22/2021 final rejection on page 9 at the third line from the bottom of page 9, the examiner referred to the annulus as an “annulus between production tubing 214 and casing 208”. By this reference, the examiner did not intend to limit the annulus to only refer to the space between the production tubing 214 and the casing 208. Instead, since the annulus is continuous from the packer 122 to the surface at wellhead 216, then it is clear to a PHOSITA that the examiner’s reference to the annulus between tubing 214 and casing 208 also encompasses the two distal ends of the annulus which span from the packer 122 to the surface at wellhead 216. Said in another way, the two distal ends of the annulus are defined at the top of packer 122 and at the surface/ground (at wellhead 216). Thus, the referenced annulus of El Mahbes does not only extend from the upper end 116 of shroud 114 to the surface/wellhead 216; instead, the referenced annulus extends from the packer 122 to the surface/wellhead 216 as shown in El Mahbes’ Figure 3 (see additional labeled figures below which compare the continuous annulus of the Appellant’s Figure 1A and the continuous annulus of El Mahbes’ Figure 3).
Furthermore, in the 12/22/2021 final rejection on page 9, the examiner cited paragraph [0031] of El Mahbes that specifically states “the small external annular space between the shroud 114 and the well casing 208 causes wellbore fluids to accelerate as they pass by the shroud 208. In this way, the pumping system 100 maintains the movement of the fluids at a near critical velocity” (“near” critical velocity encompasses being above critical velocity, being below critical velocity, and being at critical velocity, and it does not teach away from being above critical velocity). By citing to El Mahbes’s paragraph [0031], it is sufficiently clear to a PHOSITA that the examiner refers to a specific portion of the annulus that is located between the shroud 114 of the pump 102 and the well casing 208 as the location for critical velocity flow to occur since this is the location where the external annular space is “small”/narrow for acceleration to occur according to Bernoulli’s principle (specification [0021] describes how the electric submersible pump 102 includes the pump 108 and the shroud 114).

    PNG
    media_image5.png
    975
    346
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    826
    587
    media_image6.png
    Greyscale

Appellant’s labeled Figure 1A.
El Mahbes’ labeled Figure 3.
The continuous annulus of the Appellant’s disclosure extends from the motor, the seal, the gas separator, the pump, the central tubing, and up to the surface/ground/wellhead.
The continuous annulus of El Mahbes extends from the top of packer 122, the velocity string 120, the production liner 210, the multiphase diverter 106, the electric submersible pump ESP 102 with shroud 114, the production/central tubing 214, and up to the surface/ground/wellhead 216.



Also, Appellant’s claims do not require or specify which portion of the annulus comprises critical velocity flow (for example, the critical velocity flow can occur in the annulus between the pump and the casing and/or in the annulus between the central tubing and the casing). As described above and in the examiner’s 12/22/2021 final rejection, the examiner’s evidence and arguments describe how the prior art teaches near/above critical velocity flow in the annulus between the shroud 114 and the casing 208. 
However, the Appellant’s arguments fail to adequately address the examiner’s evidence and arguments for critical velocity flow in the annulus between the shroud 114 and the casing 208 and instead attempt to redirect the discussion to focus on the flow in the annulus between the central tubing and the casing which is not presented as the location of the critical velocity flow in the examiner’s 12/22/2021 final rejection and is thus not on point. 
Instead, per the second paragraph of page 10 of the 12/22/2021 final rejection (reproduced below), the location of the near critical velocity flow is referenced in the first two lines of specification paragraph [0031] (reproduced below) as the annulus between the shroud 114 and the casing 208.

    PNG
    media_image7.png
    402
    953
    media_image7.png
    Greyscale

The second paragraph of page 10 of the 12/22/2021 final rejection.


    PNG
    media_image8.png
    165
    974
    media_image8.png
    Greyscale

The first two lines of specification paragraph [0031] of El Mahbes clearly indicates that the near/above critical velocity flow is located at the narrow/small/tight annular space which is a tight clearance space that is located between the shroud 114 and the well casing 208.

Appellant’s arguments presented in Section (VI)(E).
In view of the examiner’s remarks above, the examiner does not present any additional remarks in response to Appellant’s arguments presented in Section (VI)(E) that are directed to the examiner’s arguments presented in the 05/03/2022 advisory action.

Appellant’s arguments presented in Section (VI)(F).
Appellant’s arguments presented in Section (VI)(F) regarding the alternative interpretations are not on point because the alternative interpretations were presented to address the 35 USC 112(a) rejections of claims 12-13.
Appellant’s arguments regarding claims 6-9, 12-13, and 16-17 are similarly refuted as described above in reference to Sections (VI)(A-D).

Examiner’s Final Remarks
Examiner’s remarks are similarly applied to all pending claims 1, 3-13, 15-17, and 19-22, and Appellant’s arguments regarding all pending claims are similarly refuted as described above in reference to Sections (VI)(A-D).
In closing, the Appellant’s arguments and remarks are mischaracterizations of the 35 U.S.C. 103 rejections. There is an apparent disconnect between the Appellant’s arguments and the 35 U.S.C. 103 rejections, and it is the examiner’s goal to further clarify and to further characterize what that disconnect is by presenting labeled figures for consideration by way of this response.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JONATHAN MALIKASIM/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
Conferees:

/RANDY C SHAY/Primary Examiner, OPQA               

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672                                                                                                                                                                                                                                                                                                                                                                                                 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.